?

10
11
12
13
14
15
16
7
18
£9
20
25,
22
23
24

29

 

Case 1:15-cv-05871-KPF Document 186-11 sebuah /21 Page 1of1

FAMILY COURT OF THE STATE OF NEW YORK
CITY OF NEW YORK: COUNTY OF NEW YORK

In the Matter of a Family Offense
Proceeding

KELLY CATHLEEN PRICE,

Petitioner, : DOCKET NO.
O-10874/10
—-against-
RAHEEM POWELL,
Respondent. :
ae ar yl a a ce Be x
Held: 60 Lafayette Street

New York, N.Y. 10013
March 24, 2011 - Part 5

Before: HONORABLE LORI S. SATTLER, JUDGE

Appearances:

EDWARD GREENBERG , ESQ.
Attorney for the Petitioner

WILLIAM O'HEARN, ESQ.
Attorney for the Respondent

Also Present:

Kelly Price
Raheem Powell

Kitty S$. Irizarry
Official Court Reporter

 
